          Case 3:19-cv-06239-BHS-DWC Document 76 Filed 03/19/21 Page 1 of 3




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     LARRY LLOYD,                                     CASE NO. C19-6239 BHS-DWC
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   SHAWN BUZELL, et al.

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 69, and

15   Plaintiff Larry Lloyd’s objections to the R&R, Dkt. 70.

16          Lloyd alleges that while he was detained at the Kitsap County Jail, correctional

17   officers—Defendants Buzell, Pasual, and Hall—used excessive force and violated

18   Lloyd’s due process rights. Dkt. 26. Defendants have answered, Dkt. 30, the Court has

19   entered the Pretrial Scheduling Order, Dkt. 31, and discovery is ongoing.

20          On December 3, 2020, Lloyd filed a Motion for Order to Show Cause for a

21   Preliminary Injunction and Extension of Time, Dkt. 55, which Judge Christel interpreted

22   as Lloyd seeking injunctive relief against non-parties. Lloyd is currently housed at the


     ORDER - 1
           Case 3:19-cv-06239-BHS-DWC Document 76 Filed 03/19/21 Page 2 of 3




 1   Coyote Ridge Corrections Center (“CRCC”) and alleges that non-parties employed by the

 2   Department of Corrections rejected his mail, which included discovery responses, and

 3   obstructed legal access. Id. Lloyd requests a preliminary injunction ordering DOC staff to

 4   stop interfering with his review of evidence, specifically a surveillance video recording.

 5          On February 4, 2021, Judge Christel issued the R&R, recommending that the

 6   Court deny Lloyd’s request for injunctive relief because the Court cannot issue an order

 7   against individuals who are not party to a suit pending before it. Dkt. 69. On February 9,

 8   2021, Lloyd filed his objections. Dkt. 70. On February 25, 2021, Defendants responded,

 9   Dkt. 71, and on March 3, 2021, Lloyd replied, Dkt. 72. 1

10          On non-dispositive orders, the district judge in the case must consider timely

11   objections and modify or set aside any part of the order that is clearly erroneous or is

12   contrary to law. Fed. R. Civ. P. 72(a).

13          In this case, Lloyd has failed to establish that Judge Christel’s order is either

14   clearly erroneous or contrary to law. Instead, the Court agrees with Judge Christel that the

15   Court cannot issue an order against individuals who are not party to a suit pending before

16   it. See Fed. R. Civ. P. 65(d)(2); Zepeda v. U.S. I.N.S.¸753 F.2d 719, 727 (9th Cir. 1983).

17   Lloyd has not established how Defendants have themselves interfered with his ability to

18   review the surveillance video of CRCC.

19

20
            1
              Pursuant to the Local Rules, no response to objections on a non-dispositive matter or
21   reply shall be filed unless requested by the Court. LCR 72(a). On dispositive motions and
     prisoner petitions, no reply will be considered. LCR 72(b). The Court will consider all the filings
22   here but may not in the future if the parties fail to comply with the Local Rules.



     ORDER - 2
          Case 3:19-cv-06239-BHS-DWC Document 76 Filed 03/19/21 Page 3 of 3




 1          The Court equally shares in Judge Christel’s concerns about Lloyd’s claim of

 2   denial of access to his discovery materials, but Lloyd’s reply indicates that CRCC

 3   Superintendent Jeffry Uttecht will allow Lloyd to review the surveillance video if

 4   Defendants believe it is necessary for Lloyd to review the footage and make a request to

 5   the prison. Dkt. 72 at 10. It appears Defendants should make such a request so Lloyd may

 6   have appropriate access to relevant discovery materials, subject to the protective order,

 7   Dkt. 45.

 8          The Court having considered the R&R, Plaintiff’s objections, and the remaining

 9   record, does hereby find and order as follows:

10          (1)    The R&R is ADOPTED;

11          (2)    Lloyd’s motion as to his request for injunctive relief, Dkt. 55, is DENIED;

12          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for

13                 Defendants, and to the Hon. David W. Christel; and

14          (4)    The case is REFERRED for further proceedings.

15          Dated this 19th day of March, 2021.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 3
